UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam VT Investors Fund The fund's portfolio 3/31/15 (Unaudited) COMMON STOCKS (98.9%) (a) Shares Value Aerospace and defense (4.8%) Airbus Group NV (France) 4,703 $305,603 Boeing Co. (The) 8,000 1,200,640 Bombardier, Inc. Class B (Canada) (S) 213,400 421,223 General Dynamics Corp. 9,600 1,303,008 Honeywell International, Inc. 8,327 868,589 L-3 Communications Holdings, Inc. 7,424 933,865 Northrop Grumman Corp. 11,800 1,899,328 Raytheon Co. 5,300 579,025 Spirit AeroSystems Holdings, Inc. (NON) 5,800 302,818 TransDigm Group, Inc. 1,300 284,336 United Technologies Corp. 8,610 1,009,092 Air freight and logistics (0.2%) FedEx Corp. 2,800 463,260 Airlines (1.0%) Alaska Air Group, Inc. 4,300 284,574 Copa Holdings SA Class A (Panama) (S) 1,400 141,358 Southwest Airlines Co. 28,600 1,266,980 Spirit Airlines, Inc. (NON) 2,400 185,664 United Continental Holdings, Inc. (NON) 1,400 94,150 Auto components (0.6%) Delphi Automotive PLC (United Kingdom) 2,700 215,298 Lear Corp. 5,200 576,264 Magna International, Inc. (Canada) 7,800 418,548 Automobiles (0.6%) Ford Motor Co. 39,300 634,302 General Motors Co. 15,400 577,500 Banks (6.9%) Bank of America Corp. 123,342 1,898,233 Citigroup, Inc. 36,757 1,893,721 JPMorgan Chase & Co. 76,927 4,660,238 KeyCorp 20,800 294,528 PNC Financial Services Group, Inc. 7,600 708,624 Wells Fargo & Co. 71,350 3,881,440 Beverages (2.2%) Coca-Cola Co. (The) 11,800 478,490 Coca-Cola Enterprises, Inc. 5,500 243,100 Dr. Pepper Snapple Group, Inc. 12,500 981,000 Monster Beverage Corp. (NON) 2,400 332,148 PepsiCo, Inc. 23,020 2,201,172 Biotechnology (3.7%) AMAG Pharmaceuticals, Inc. (NON) 2,237 122,274 Amgen, Inc. 12,063 1,928,271 Biogen (NON) 3,200 1,351,168 Celgene Corp. (NON) 15,700 1,809,896 Gilead Sciences, Inc. (NON) 18,100 1,776,153 Building products (0.2%) CaesarStone Sdot-Yam, Ltd. (Israel) (S) 5,491 333,359 Capital markets (3.3%) Ameriprise Financial, Inc. 7,200 942,048 Artisan Partners Asset Management, Inc. Class A 4,112 186,932 Carlyle Group LP (The) 12,709 344,414 Charles Schwab Corp. (The) 13,100 398,764 Goldman Sachs Group, Inc. (The) 9,420 1,770,677 KKR & Co. LP 15,200 346,712 Legg Mason, Inc. (S) 7,700 425,040 Morgan Stanley 25,900 924,371 State Street Corp. 12,800 941,184 Chemicals (2.1%) Axalta Coating Systems, Ltd. (NON) 6,622 182,900 CF Industries Holdings, Inc. 1,600 453,888 Dow Chemical Co. (The) 11,501 551,818 Huntsman Corp. 19,000 421,230 International Flavors & Fragrances, Inc. 2,400 281,760 LyondellBasell Industries NV Class A 8,100 711,180 Monsanto Co. 5,600 630,224 Sherwin-Williams Co. (The) 1,700 483,650 Symrise AG (Germany) 3,635 229,917 Commercial services and supplies (0.6%) KAR Auction Services, Inc. 5,093 193,177 MiX Telematics, Ltd. ADR (South Africa) (NON) 18,067 126,108 Waste Management, Inc. 11,100 601,953 West Corp. 9,300 313,689 Communications equipment (2.0%) Cisco Systems, Inc. 73,441 2,021,464 QUALCOMM, Inc. 24,700 1,712,698 Consumer finance (1.0%) Capital One Financial Corp. 11,100 874,902 Discover Financial Services 18,500 1,042,475 Containers and packaging (0.2%) Berry Plastics Group, Inc. (NON) 11,000 398,090 Diversified consumer services (—%) Weight Watchers International, Inc. (NON) 5,000 34,950 Diversified financial services (0.6%) Berkshire Hathaway, Inc. Class B (NON) 4,630 668,202 Voya Financial, Inc. 10,600 456,966 Diversified telecommunication services (1.5%) AT&T, Inc. 19,720 643,858 CenturyLink, Inc. 5,900 203,845 Iridium Communications, Inc. (NON) (S) 33,737 327,586 Verizon Communications, Inc. 34,850 1,694,756 Electric utilities (0.8%) Duke Energy Corp. 5,000 383,900 Entergy Corp. 9,700 751,653 Exelon Corp. 11,100 373,071 Electrical equipment (0.1%) Generac Holdings, Inc. (NON) (S) 4,700 228,843 Electronic equipment, instruments, and components (0.5%) CDW Corp. of Delaware 6,312 235,059 Corning, Inc. 32,600 739,368 Energy equipment and services (1.5%) FMSA Holdings, Inc. (NON) (S) 28,229 204,378 Halliburton Co. 22,100 969,748 Nabors Industries, Ltd. 18,700 255,255 Schlumberger, Ltd. 16,784 1,400,457 Food and staples retail (3.7%) Costco Wholesale Corp. 5,500 833,223 CVS Health Corp. 26,880 2,774,285 Kroger Co. (The) 20,900 1,602,194 Sysco Corp. 9,400 354,662 Wal-Mart Stores, Inc. 11,500 945,875 Walgreens Boots Alliance, Inc. 6,200 525,016 Food products (0.7%) Archer-Daniels-Midland Co. 9,800 464,520 Keurig Green Mountain, Inc. 3,600 402,228 Pinnacle Foods, Inc. 10,500 428,505 Gas utilities (0.2%) UGI Corp. 9,200 299,828 Health-care equipment and supplies (1.7%) Becton Dickinson and Co. 2,900 416,411 Edwards Lifesciences Corp. (NON) 3,600 512,856 Halyard Health, Inc. (NON) 500 24,600 Medtronic PLC 23,567 1,837,990 St. Jude Medical, Inc. 5,700 372,780 Health-care providers and services (3.7%) Aetna, Inc. 6,900 735,057 AmerisourceBergen Corp. 6,300 716,121 Anthem, Inc. 7,000 1,080,870 Cardinal Health, Inc. 10,100 911,727 Cigna Corp. 4,600 595,424 Express Scripts Holding Co. (NON) 3,900 338,403 HCA Holdings, Inc. (NON) 11,000 827,530 Humana, Inc. 3,500 623,070 UnitedHealth Group, Inc. 9,900 1,171,071 Hotels, restaurants, and leisure (1.8%) Carrols Restaurant Group, Inc. (NON) 35,966 298,158 Intrawest Resorts Holdings, Inc. (NON) 10,789 94,080 Las Vegas Sands Corp. 11,100 610,944 McDonald's Corp. 5,430 529,099 Penn National Gaming, Inc. (NON) (S) 30,000 469,800 Starbucks Corp. 6,400 606,080 Wyndham Worldwide Corp. 4,400 398,068 Yum! Brands, Inc. 4,400 346,368 Household durables (0.4%) New Home Co., Inc. (The) (NON) 17,392 277,402 Whirlpool Corp. 2,100 424,326 Household products (1.1%) Energizer Holdings, Inc. 3,200 441,760 Kimberly-Clark Corp. 4,400 471,284 Procter & Gamble Co. (The) 12,850 1,052,929 Spectrum Brands Holdings, Inc. 2,100 188,076 Independent power and renewable electricity producers (0.3%) NRG Energy, Inc. 23,100 581,889 Industrial conglomerates (1.7%) 3M Co. 10,500 1,731,975 General Electric Co. 39,620 982,972 Siemens AG (Germany) 4,166 451,030 Insurance (3.0%) Allstate Corp. (The) 9,200 654,764 American International Group, Inc. 28,533 1,563,323 Assured Guaranty, Ltd. 11,700 308,763 Chubb Corp. (The) 3,700 374,070 Genworth Financial, Inc. Class A (NON) 11,200 81,872 Hartford Financial Services Group, Inc. (The) 7,300 305,286 Lincoln National Corp. 11,100 637,806 MetLife, Inc. 11,948 603,971 Prudential PLC (United Kingdom) 10,708 265,132 Travelers Cos., Inc. (The) 7,900 854,227 Internet and catalog retail (1.0%) Amazon.com, Inc. (NON) 1,665 619,547 Expedia, Inc. (S) 4,500 423,585 FabFurnish GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) (F) (RES) (NON) 3 2 Global Fashion Holding SA (acquired 8/2/13, cost $219,415) (Private) (Brazil) (F) (RES) (NON) 5,179 115,684 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) (F) (RES) (NON) 3 2 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Priceline Group, Inc. (The) (NON) 600 698,490 Internet software and services (2.7%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 9,442 785,952 AOL, Inc. (NON) 9,200 364,412 eBay, Inc. (NON) 7,300 421,064 Facebook, Inc. Class A (NON) 10,800 887,922 Google, Inc. Class C (NON) 3,509 1,922,932 Yahoo!, Inc. (NON) 14,800 657,638 IT Services (2.6%) Amdocs, Ltd. 5,300 288,320 Computer Sciences Corp. 13,900 907,392 DST Systems, Inc. 3,886 430,219 IBM Corp. 8,580 1,377,090 MasterCard, Inc. Class A 7,600 656,564 Visa, Inc. Class A 13,500 883,035 Xerox Corp. 35,000 449,750 Life sciences tools and services (0.2%) Agilent Technologies, Inc. 7,600 315,780 Machinery (1.0%) Deere & Co. 5,400 473,526 Ingersoll-Rand PLC 6,500 442,520 Parker Hannifin Corp. 4,200 498,876 Trinity Industries, Inc. 15,000 532,650 Media (3.4%) CBS Corp. Class B (non-voting shares) 4,700 284,961 Comcast Corp. Class A (S) 28,570 1,613,348 DIRECTV (NON) 6,200 527,620 DISH Network Corp. Class A (NON) 6,100 427,366 SFX Entertainment, Inc. (NON) (S) 20,149 82,409 Time Warner Cable, Inc. 3,800 569,544 Time Warner, Inc. 17,300 1,460,812 Time, Inc. 1,850 41,514 Walt Disney Co. (The) 14,300 1,499,927 Metals and mining (0.5%) BHP Billiton, Ltd. ADR (Australia) (S) 6,400 297,408 Freeport-McMoRan, Inc. (Indonesia) 11,700 221,715 Nucor Corp. 5,800 275,674 United States Steel Corp. (S) 8,000 195,200 Multi-utilities (0.3%) Public Service Enterprise Group, Inc. 12,400 519,808 Multiline retail (1.5%) Dollar General Corp. (NON) 4,100 309,058 Kohl's Corp. 7,800 610,350 Macy's, Inc. 14,900 967,159 Target Corp. 11,600 952,012 Oil, gas, and consumable fuels (5.8%) Anadarko Petroleum Corp. 8,600 712,166 Apache Corp. 7,000 422,310 Devon Energy Corp. 10,300 621,193 EOG Resources, Inc. 14,800 1,357,012 Exxon Mobil Corp. 36,005 3,060,425 Hess Corp. 5,200 352,924 JP Energy Partners LP 14,800 164,872 Memorial Resource Development Corp. (NON) 46,590 826,507 Rice Midstream Partners LP 14,149 199,642 Royal Dutch Shell PLC ADR (United Kingdom) 10,900 650,185 Suncor Energy, Inc. (Canada) 11,500 336,375 Total SA ADR (France) (S) 21,300 1,057,758 USD Partners LP 21,858 305,575 Valero Energy Corp. 13,600 865,232 Whiting Petroleum Corp. (NON) 6,772 209,255 Paper and forest products (0.3%) International Paper Co. 9,900 549,351 Personal products (0.9%) Avon Products, Inc. 59,301 473,815 Coty, Inc. Class A (NON) 25,448 617,623 Estee Lauder Cos., Inc. (The) Class A 6,580 547,193 Pharmaceuticals (6.0%) AbbVie, Inc. 13,210 773,313 Actavis PLC (NON) 3,326 989,917 Eli Lilly & Co. 6,300 457,695 Jazz Pharmaceuticals PLC (NON) 1,946 336,249 Johnson & Johnson 26,130 2,628,678 Merck & Co., Inc. 23,700 1,362,276 Mylan NV (NON) 6,800 403,580 Perrigo Co. PLC 3,400 562,870 Pfizer, Inc. 78,986 2,747,923 Shire PLC ADR (United Kingdom) 2,900 693,941 Zoetis, Inc. 8,400 388,836 Real estate investment trusts (REITs) (1.1%) Armada Hoffler Properties, Inc. (R) 52,354 558,094 Easterly Government Properties, Inc. (NON) (R) 54,516 874,982 Hannon Armstrong Sustainable Infrastructure Capital, Inc. (R) 14,540 265,791 Kimco Realty Corp. (R) 11,400 306,090 Real estate management and development (0.2%) Marcus & Millichap, Inc. (NON) 8,266 309,810 Road and rail (0.9%) Union Pacific Corp. 15,800 1,711,298 Semiconductors and semiconductor equipment (2.8%) Broadcom Corp. Class A 10,500 454,598 Intel Corp. 52,820 1,651,681 Lam Research Corp. 4,800 337,128 Marvell Technology Group, Ltd. 23,400 343,980 Maxim Integrated Products, Inc. 8,200 285,442 Micron Technology, Inc. (NON) 30,800 835,604 NVIDIA Corp. 19,800 414,315 Texas Instruments, Inc. 17,300 989,301 Software (4.5%) Activision Blizzard, Inc. 9,700 220,433 Cadence Design Systems, Inc. (NON) 12,500 230,500 Electronic Arts, Inc. (NON) 12,100 711,662 Microsoft Corp. 87,750 3,567,476 Oracle Corp. 61,230 2,642,075 Red Hat, Inc. (NON) 4,300 325,725 Symantec Corp. 23,700 553,751 TiVo, Inc. (NON) 30,200 320,422 Specialty retail (3.1%) Bed Bath & Beyond, Inc. (NON) 6,200 476,005 Best Buy Co., Inc. 13,100 495,049 Gap, Inc. (The) 13,700 593,621 Home Depot, Inc. (The) 15,200 1,726,872 Lowe's Cos., Inc. 15,900 1,182,801 Michaels Cos., Inc. (The) (NON) 22,595 611,421 Select Comfort Corp. (NON) 8,097 279,104 TJX Cos., Inc. (The) 7,100 497,355 Technology hardware, storage, and peripherals (5.8%) Apple, Inc. 64,283 7,998,730 EMC Corp. 44,400 1,134,864 Hewlett-Packard Co. 28,216 879,211 NetApp, Inc. 5,400 191,484 SanDisk Corp. 2,500 159,050 Western Digital Corp. 9,700 882,797 Textiles, apparel, and luxury goods (0.7%) Coach, Inc. 7,700 319,011 Michael Kors Holdings, Ltd. (NON) 3,700 243,275 NIKE, Inc. Class B 5,300 531,749 Tumi Holdings, Inc. (NON) 9,100 222,586 Tobacco (0.9%) Altria Group, Inc. 7,000 350,140 Lorillard, Inc. 8,200 535,870 Philip Morris International, Inc. 10,233 770,852 Total common stocks (cost $133,929,390) CONVERTIBLE PREFERRED STOCKS (0.7%) (a) Shares Value Actavis PLC Ser. A, $5.50 cv. pfd. (NON) 430 $435,160 American Tower Corp. $5.50 cv. pfd. (NON) (R) 4,021 396,953 Iridium Communications, Inc. 144A $7.00 cv. pfd. 3,770 426,246 Total convertible preferred stocks (cost $1,209,100) SHORT-TERM INVESTMENTS (4.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 6,107,099 $6,107,099 Putnam Short Term Investment Fund 0.09% (AFF) 1,835,921 1,835,921 Total short-term investments (cost $7,943,020) TOTAL INVESTMENTS Total investments (cost $143,081,510) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $190,066,518. (b) The aggregate identified cost on a tax basis is $145,032,681, resulting in gross unrealized appreciation and depreciation of $56,387,450 and $4,201,118, respectively, or net unrealized appreciation of $52,186,332. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $115,689, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $— $7,867,158 $6,031,237 $307 $1,835,921 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $6,107,099, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $5,923,736. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $9 to cover the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $24,777,738 $— $115,689 Consumer staples 18,015,960 — — Energy 13,971,269 — — Financials 30,358,320 265,132 — Health care 28,812,730 — — Industrials 19,408,856 756,633 — Information technology 39,871,108 — — Materials 5,654,088 229,917 — Telecommunication services 2,870,045 — — Utilities 2,910,149 — — Total common stocks Convertible preferred stocks 435,160 823,199 — Short-term investments 1,835,921 6,107,099 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
